Exhibit 10.3

February 13, 2017

Flotek Industries, Inc.

10603 W. Sam Houston Parkway N., Suite 300

Houston, Texas 77064

 

  Re: That certain Fifth Amended and Restated Service Agreement dated April 14,
2015 (the “Service Agreement”)

This is to confirm that we have agreed that the Service Agreement shall be and
is hereby amended so that the annual fee provided for in Section 4.1 of the
Service Agreement is increased to $810,000.

Except as set forth in this letter agreement, the Service Agreement continues in
full force and effect, without amendment.

 

            Sincerely,       Chisholm Management, Inc.       By:  

/s/ John Chisholm

      Name:  

John Chisholm

      Title:  

President

      Protechnics II, Inc.       By:  

/s/ John Chisholm

      Name:  

John Chisholm

      Title:  

President

ACCEPTED AND AGREED TO:       Flotek Industries, Inc.       By:  

/s/ Richard Walton

      Name:  

Richard Walton

      Title:  

Executive Vice President and Chief Financial Officer

     